DETAILED ACTION
In Applicant’s Response filed 12/21/2020, Applicant has presented arguments in Reply to the Final Rejection dated 10/5/2020. No amendments to the claims were filed. Currently, claims 1-4 and 8-14 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozlov (US 2010/0311003) in view of Nelson (US 4289127).
claim 1, Kozlov discloses an apparatus for providing breathing assistance (Abstract, Figure 1), the apparatus including: 
a body for positioning within an oral cavity of the user (Para 23, Figure 1 device 8); 
a first opening extending beyond lips of a user to allow air from outside the oral cavity to be drawn in through the opening (Para 23, Figure 1; hollow lumen 1 having an exhaust port 4 configured to extend outside the user’s mouth beyond the lips); 
a second opening provided in the oral cavity to allow air to be directed into a posterior region of the oral cavity (opening formed by the spacing between upper/lower arches 2/3 as shown in figures 1 and 5b; occlusal gap 7 permits airflow to the posterior region of the oral cavity between arches 2/3 – para [0028]); and 
a channel connecting the first and second openings, the channel extending along at least part of a buccal sulcus of the user (as shown in Figure 5b);
wherein at least a part of the channel is configured to extend between the user’s maxillary and mandibular teeth (as shown i.e. in figure 5b, part of canal 9 extends between the upper and lower arches 2/3 and thereby extends between the maxillary/mandibular teeth to deliver air through gap 7).
Kozlov does not, however, disclose that the channel is an “enclosed” channel wherein the body includes the channel.
Nelson teaches a breathing apparatus (col 1 line 27,54; fig 1) comprising a 
a body (tube means 12) for positioning within an oral cavity of the user (shown in fig 1); 

a second opening (opening 16 – figure 1) provided in the oral cavity to allow air to be directed into a posterior region of the oral cavity (as shown in figure 1; the air exhaust opening is distal to the lips adjacent the molars – col 1 lines 57-59; col 2 lines 35-42); and 
an enclosed channel connecting the first and second openings (the inside of tube means 12 shown in figure 1 is interpreted as being an enclosed channel since it is surrounded by the material forming the tube), the channel configured to extend along at least part of a buccal sulcus of the user (col 1 lines 55-56 and col 2 lines 39-42 describes that the device is configured to be worn between the cheeks and teeth which is interpreted to be a location along at least part of the buccal sulcus) and wherein the body includes the channel (the tube means 12 contains the channel and therefore is interpreted as “including” the channel).
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the channel in Kozlov to be an enclosed channel wherein the body includes the channel, as in Nelson, in order to control air passage into and through the mouth to direct air passage to the back of the oral cavity without obstructing air flow (col 4 lines 16-20). 
With respect to claims 2-3, Kozlov in view of Nelson discloses the invention substantially as claimed (see rejection of claim 1 above) and Kozlov also discloses that the body includes a recess for receiving teeth of the user wherein the recess is for receiving the user’s maxillary teeth (arch 2 in Figure 1; see para [0023]).
claim 4, Kozlov in view of Nelson discloses the invention substantially as claimed (see rejection of claim 1 above) and Kozlov also discloses that at least a part of the channel extends between the user’s buccal mucosa and teeth (as shown i.e. in figure 5b, part of canal 9 extends along the insides of the cheeks on the right/left sides of the mouth and, thus, extends between the buccal mucosa and teeth).
With respect to claims 8-9, Kozlov in view of Nelson discloses the invention substantially as claimed (see rejection of claim 1 above) and Kozlov also discloses that the channel (canal 9) is substantially u-shaped (as shown in figures 1-2) and the device includes at least two second openings (two end openings formed at the termination of arches 2/3 after the area for rear molars as shown i.e. in figure 1).
With respect to claim 10, Kozlov in view of Nelson discloses the invention substantially as claimed (see rejection of claim 1 above) and Kozlov also discloses that the channel (canal 9) is capable of directing air through a hamular notch of the user (canal 9 is in fluid communication with gap 7 as shown in figure 5b and the opening formed by the space between arches 2/3 at the termination of the arches (i.e. right side of device in figure 1) inherently will direct air flow to the hamular notch area of a user).
With respect to claim 11, Kozlov in view of Nelson discloses the invention substantially as claimed (see rejection of claim 1 above) and Kozlov also discloses that the channel (canal 9) extends behind teeth of the user (as shown in figure 5b).
With respect to claim 12, Kozlov in view of Nelson discloses the invention substantially as claimed (see rejection of claim 1 above) and Kozlov also discloses that the second opening (opening formed by the spacing between upper/lower arches 2/3 as shown in figures 1 and 5b; 
With respect to claim 13, Kozlov in view of Nelson discloses the invention substantially as claimed (see rejection of claim 1 above) and Kozlov also discloses that the channel (canal 9) directs air into a region between hard and soft palates of a user because canal 9 is in fluid communication with gap 7 as shown in figure 5b and the opening formed by the space between arches 2/3 which opens towards the interior of the mouth, where the tongue would be located, inherently will direct air into a region between hard and soft palates of a user.
With respect to claim 14, Kozlov in view of Nelson discloses the invention substantially as claimed (see rejection of claim 1 above) and Kozlov also discloses that at least a recess for receiving teeth of a user is molded for the user (para [0023] – “customization” of the arches using a deformable material). 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 12/21/2020 have been fully considered as follows:
Regarding the claim rejections under 35 USC 103, Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Furthermore, Applicant’s arguments with respect to the claim rejections based on Kozlov in view of Nelson (4170230) have been fully 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.A.C/Examiner, Art Unit 3786  

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786